Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I and Subspecies A drawn to a gate valve (Species I) with a composite valve seat (Subspecies A) in the reply filed on 11/03/2021 is acknowledged. In the response filed on 11/03/2021 claims 3, 11-13, 19-20 were withdrawn and claim 21 has been amended. The Office notes that claims 3, 11 and 20 are being rejoined since the claim limitation is in the alternative and “a gate valve” is part of elected Species I. Claims 12-13 and 19 are to remain withdrawn as belonging to Subspecies B due the limitation “the hyper-elastomeric material is pre-loaded into the valve pocket” (the “valve pocket” is part of the valve body which attempts to claim the Subspecies B of Figs. 14 , 16 and 18). Claim 14 is now withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Subspecies B due the limitation “the hyper-elastomeric material is pre-loaded into the valve pocket”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021. As such, claims 12-14 and 19 are withdrawn and claims 1-11, 15-18 and 20-25 will be examined. 

Drawings
Figure 1 and 4C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected 

The drawings are objected to because:
---Figs. 9A-9B are inconsistent with the specification (see at least Para. [0047]) and with each other. Due to a possible typo in the drawings, reference numbers “904” and “905” are inconsistent. Fig. 9A shows a detail of Fig. 9B notice in Fig. 9A that the “anti-extrusion ring 904” appears to point to the lower/inner component and “hyper-elastic 905” points to the upper/outer component whereas in Fig. 9B reference number “904” points to the upper/outer component (which appears correct) and reference number “905” is repeated with the left side 905 pointing to the lower/inner component (which appears correct) and the right side 905 points to the upper/outer component (which is incorrect/inconsistent). The Office suggest that in Fig. 9A, “904” is amended to –905—and “905” is amended to –904—and in Fig. 9B the right side 905 is deleted to overcome this objection.       
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 23 recite the limitations “wherein the hyper-elastomeric material is pre- loaded into the seat pocket utilizing a combination of traditional elastomeric compression and hyper-elastomeric compression” (claim 6) and “utilizing a combination of traditional elastomeric compression and hyper- elastomeric compression to pre-load the hyper-elastomeric material into the body pocket” (claim 23). As best understood by the Office, when a hyper-elastomeric material (an elastomeric material comprising hyper-elastic properties) is compressed, it experiences hyper-elastic compression and as such, there appears to be no discernable difference between “traditional elastomeric compression” and “hyper-elastomeric compression”. It is unclear and indefinite what are the metes and bounds of these limitations. In order to expedite prosecution, the Office will assume that traditional elastomeric compression and hyper-elastomeric compression are the same. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.    
Claims 8, 15 and 25 recites the limitation “wherein the valve is configured to seal in an open flow position and a closed flow position”. Notice that as claimed it appears that the valve (the entirety of the system) is sealing in both the open and closed position which contradicts itself since the “open flow position” requires fluid to flow (i.e. a seal is broken to allow fluid to flow through the valve). Should the valve always maintain a seal it would fail its purpose of selectively allowing fluid to flow as such, it is unclear and indefinite what the applicant means by this limitation. It is possible that a claim drafting error occurred and the applicant is attempting to claim that the valve seat 703 maintains sealing contact with the gate 705, however, as it is currently being claimed, it is not certain if this was applicant’s intention. The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant's position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 15, 17-18, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 4,643,395) in view of Morrison (US 4,068,821) and Works [US 2,525,989 as evidenced by Non-Patent Literature (N.P.L) “Mechanical Characterization and FE modelling of a Hyperelastic Material” by Shahzad et al (referred from hereon as “Shahzad”) publicly available since 07/2015).  
Regarding claim 1, Williams (US 4,643,395) teaches in Figs. 1-2 (see at least Fig. 2) of a valve assembly (gate valve 10) comprising: a valve seat (seat ring 40/41), the valve seat having a seat pocket (annular groove 49), the seat pocket housing a resilient material insert (O-ring 50) and a valve face (sealing face 34/35) of a valve (slab gate 12). The device of Williams fails to explicitly disclose that the material insert is a hyper-elastomeric material insert and that the hyper-elastomeric material insert configured to apply pressure to the valve seat to press the valve seat against the valve face of the valve. However, notice that the O-ring seal 50 of Williams is a resilient O-ring seal (resilient being a property of a material to recoil or spring back to shape) located between the seat 40/41 and the valve housing, which allows the resilient O-ring to provide biasing/spring force. Additionally, the initially compressing an elastomeric O-ring between a valve seat and a valve body to provide a biasing force to press the valve seat to the valve gate is known in the art. 
Morrison (US 4,068,821) teaches in Figs. 1 and 3-4 of a gate valve assembly comprising at least a gate 56, a valve body 50/52 and a composite valve assembly comprising at least a seat assembly (58/60 and 78/80) with a seat pocket (the space where O-ring 102/104 resides) and a resilient O-ring 102/104 that is compressed to allow the O-ring to act as a spring to press the seat assembly toward the gate and provide an effective seal (see at least C3 L1 – C8 L27 for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve of the device of Williams to The device of the combination of Williams in view of Morrison fails to explicitly disclose that the material insert is a hyper-elastomeric material insert. However, hyper-elastomeric materials or materials exhibiting “hyperelasticity” are known in the art. 
Works (US 2,525,989) teaches in at least Figs. 1-2 of a gate valve comprising at least a valve body 1 and a seat 24 that is biased toward the gate 20 by a soft resilient sealing ring 23 compressed between the body and seat 24. In at least C2 L56 – C3 L60 teaches that the soft resilient sealing ring 23 is made of rubber or other similar semifluid resilient material capable of urging the seat toward the gate. Notice that while Works fails to explicitly disclose that rubber is a “hyperelastic material”, as evidenced by N.P.L. “Shahzad”, rubber is a well-known hyperelastic material used for diverse structural applications in a variety of industries.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the material of the resilient O-ring 50 of the device of the combination of Williams in view of Morrison to be a soft resilient material such as rubber (as evidenced by Shahzad, rubber is a hyper elastic material) since rubber is a well-known and suitable resilient material used for both providing a seal in a gate valve and provide a biasing force to bias the seat toward the gate (see also MPEP 2144.07). As such, the device of the combination of Williams in view of Morrison and Works (abbreviated from here on as “Wi/MoWo”) meets all the limitations of claim 1
Regarding claim 2 and the limitation of the valve assembly of claim 1 further comprising: a body pocket (see the space of valve body 13 wherein the composite seat assembly of Williams resides) housing the valve seat, wherein an outer valve seat face (47/48 of Williams) is positioned on the opposite side of the valve seat from an inner valve seat face (47/48 of Williams), and wherein the inner valve seat face is adjacent to the valve face of the valve; and the inner valve seat face configured to seal against the valve face; the device of the combination of Wi/MoWo meets this limitation as shown in at least Fig. 2 of Williams.
Regarding claim 3 and the limitation of the valve assembly of claim 1, wherein the valve is selected from a group consisting of: a gate valve, a plug valve, and a ball valve; the device of the combination of Wi/MoWo meets this limitation as shown in at least Figs. 1-2 of Williams with the valve assembly being a gate valve. 
Regarding claim 4 and the limitation of the valve assembly of claim 1, wherein the hyper-elastomeric material is pre- loaded into the seat pocket; the device of the combination of Wi/MoWo meets this limitation with Morrison teaching of compressing/pre-loading the O-ring (50 in Williams / 102/104 in Morrison) in the seat pocket to allow the O-ring to act as a spring to press the seat assembly toward the gate and provide an effective seal.
Regarding claim 5 and 6, as best understood by the Office and the limitation of a) the valve assembly of claim 4, wherein the hyper-elastomeric material is pre- loaded into the seat pocket utilizing hyper-elastomeric compression (claim 5) and b) the valve assembly of claim 4, wherein the hyper-elastomeric material is pre- loaded into the seat pocket utilizing a combination of traditional elastomeric compression and 
Regarding claim 7 and the limitation of the valve assembly of claim 1, wherein the valve seat is allowed to tilt against the valve face; while the device of the combination of Wi/MoWo does not explicitly discloses this limitation, notice that at least Fig. 2 of Williams and Fig. 1 of Morrison both teaches of the use of resilient seals capable of acting as springs for the valve seat engaging the gate in a similar manner as applicant’s invention (see at least Fig. 7) and notice that the ability of the valve seat to 
Regarding claim 8, as best understood by the Office and the limitation of the valve assembly of claim 1, wherein the valve is configured to seal in an open flow position and a closed flow position; the device of the combination of Wi/MoWo meets this limitation with the device of the combination having similar structure and function as applicant’s invention (compare at least Figs. 2 of Williams and Fig. 1 of Morrison with at least Fig. 7 of the application) with the valve seat being biased into sealing engagement with the gate in both the open and closed positions due to the resilient hyperelastic material and the gate valve being of the same type as applicant’s.

Regarding claim 10, the device of the combination of Wi/MoWo (see the rejection of claim 1 above for more details of the combination) teaches of a valve assembly (see the gate valve 10 of Figs. 1-2 of Williams) comprising: a valve (slab gate 12 of Williams) having a valve face (sealing face 34/35 of Williams); a valve body (see the valve housing 13 of Wiiliams) having a valve pocket (see the space of valve body 13 wherein the composite seat assembly of Williams resides), wherein the valve body is located adjacent to the valve face (see at least Fig. 2 of Williams); a compressed hyper-elastomeric material insert (see the resilient O-ring 50 of Williams within the seat pocket Thus, the device of the combination of Williams in view of Morrison and Works (abbreviated from here on as “Wi/MoWo”) meets all the limitations of claim 10.   
Regarding claim 11 and the limitation of the valve assembly of claim 10, wherein the valve is selected from a group consisting of: a gate valve, a plug valve, and a ball valve; the device of the combination of Wi/MoWo meets this limitation as shown in at least Figs. 1-2 of Williams with the valve assembly being a gate valve.
Regarding claim 15, as best understood by the Office and the limitation of the valve assembly of claim 10, wherein the valve is configured to seal in an open flow position and a closed flow position; the device of the combination of Wi/MoWo meets this limitation with the device of the combination having similar structure and function as applicant’s invention (compare at least Figs. 2 of Williams and Fig. 1 of Morrison with at least Fig. 7 of the application) with the valve seat being biased into sealing engagement with the gate in both the open and closed positions due to the resilient hyperelastic material and the gate valve being of the same type as applicant’s.

Regarding claim 17, in making and/or using the device of the combination of Wi/MoWo (see the rejection of claim 1 above for more details of the combination), the device of the combination teaches of a sealing method for use with a valve assembly (see the gate valve 10 of Figs. 1-2 of Williams) comprising: housing a compressed hyper-elastomeric material insert (see the resilient O-ring 50 of Williams housed within the seat pocket 49 of the seat ring 40/41 which are both at least partially housed within an inner-space/pocket of the valve housing 13, said O-ring 50 being modified to be made of a suitable resilient material such as rubber as taught by Works, with rubber being a hyper elastic material as evidenced by “Shahzad” and said O-ring modified to be initially compressed or pre-loaded into the seat pocket to act as both as a spring to press the seat assembly toward the gate and provide an effective seal as it is taught Morrison) in a body pocket (see annular groove 49 of Williams); and creating a seal with the hyper-elastomeric material insert by applying pressure against a valve face of a valve (see at least Fig. 2 of Williams, Fig. 1 of Morrison and Fig. 1-2 of Works notice that the resilient O-ring/seal 50 is being used to bias the valve seat 40/41 toward sealing engagement with sealing surface 43/44 of the slab gate 12). Thus, the device of the combination of Williams in view of Morrison and Works (abbreviated from here on as “Wi/MoWo”) meets all the limitations of claim 17.   
Regarding claim 18 and the limitation of the sealing method of claim 17 further comprising: housing the body pocket in a valve seat (seat ring 40/41 of Williams); housing the valve seat in a valve pocket (see the space of valve body 13 wherein the composite seat assembly of Williams resides), wherein the valve seat is located 
Regarding claim 20 and the limitation of the sealing method of claim 17, wherein the valve is selected from a group consisting of: a gate valve, a plug valve, and a ball valve; the device of the combination of Wi/MoWo meets this limitation as shown in at least Figs. 1-2 of Williams with the valve assembly being a gate valve.
Regarding claim 21 and the limitation of the sealing method of claim 18, wherein the hyper- elastomeric material is pre-loaded into the body pocket; the device of the combination of Wi/MoWo meets this limitation with Morrison teaching of compressing/pre-loading the O-ring (50 in Williams / 102/104 in Morrison) in the seat pocket to allow the O-ring to act as a spring to press the seat assembly toward the gate and provide an effective seal.
Regarding claims 22 and 23, as best understood by the Office and the limitation of a) the sealing method of claim 21 further comprising: utilizing hyper-elastomeric compression to pre-load the hyper-elastomeric material into the body pocket (claim 22) and b) the sealing method of claim 21 further comprising: utilizing a combination of traditional elastomeric compression and hyper- elastomeric compression to pre-load the hyper-elastomeric material into the body pocket (claim 23); notice that the device of the combination of Wi/MoWo meets these limitations with Works (as evidenced by “Shahzad”) teaches of the use of rubber (a well-known hyperelastic material) as a suitable material for a resilient seal and as seat biasing member and with Morrison teaching of compressing/pre-loading the O-ring (50 in Williams / 102/104 in Morrison) in the seat pocket to allow the O-ring to act as a spring to press the seat 
Regarding claim 25, as best understood by the Office and the limitation of the sealing method of claim 17, wherein the valve is configured to seal in an open flow and a closed flow position; the device of the combination of Wi/MoWo meets this limitation with the device of the combination having similar structure and function as applicant’s invention (compare at least Figs. 2 of Williams and Fig. 1 of Morrison with at least Fig. 7 of the application) with the valve seat being biased into engagement with the gate in both the open and closed positions due to the resilient hyperelastic material and the gate valve being of the same type as applicant’s.

Claims 9, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 4,643,395) in view of Morrison (US 4,068,821) and Works [US 2,525,989 as evidenced by Non-Patent Literature (N.P.L) “Mechanical Characterization and FE modelling of a Hyperelastic Material” by Shahzad et al (referred from hereon as “Shahzad”) publicly available since 07/2015) as applied to the intervening claims above, and further in view of Scott (US 10,378,659).
Regarding claims 9, 16 and 24, the device of the combination of Wi/MoWo fails to disclose the limitation of a) the valve assembly of claim 1, wherein the seat pocket further comprises at least one anti-extrusion ring (claim 9), b) the valve at least one anti-extrusion ring and c) the sealing method of claim 17, wherein the body pocket further comprising at least one anti-extrusion ring (claim 24). However, the use of anti-extrusion rings are known in the art.
Scott (US 10,378,659) teaches in at least Figs. 2b of a gate valve assembly comprising composite seat with at least one resilient sealing ring 88a protected by at least one anti-extrusion ring 95a. As it is known in the art, high-pressure is capable of deforming a resilient seals to the point of failure or extrusion, in order to overcome this situation, anti-extrusion rings are used in combination with resilient seals to strengthen them and prevent failure of the resilient seal (hence their name).
As such, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the resilient O-ring seals (see at least 50 and/or 52 of Williams) to include at least one anti-extrusion ring 95a in combination with the O-ring in a similar manner as taught by Scott, since such a modification aids in strengthening the resilient seal and preventing any possible extrusion/failure of the seal that may occur, thus enhancing the service life of the valve. Thus, the device of the combination of Williams in view of Morrison, Works and Scott (abbreviated from here on as “Wi/MoWoSco”) meets all the limitations of claims 9, 16 and 24.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753